UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1995


In Re:   PEPI SCHAFLER,

                Petitioner.




              On Petition for Writ of Habeas Corpus.


Submitted:   September 30, 2010             Decided:   October 14, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Pepi Schafler, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pepi Schafler has filed a petition for writ of habeas

corpus requesting that the court recall its mandate in case No.

09-2298.    We have reviewed the record and find that Schafler is

not entitled to the relief requested.        Accordingly, we deny the

petition.     We also deny Schafler’s motion to seal documents and

her motion to strike.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                        PETITION DENIED




                                    2